UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



    ROBERT LEPELLETIER, JR.,                     )
                                                 )
                       Plaintiff,                )
                                                 )
                v.                               )       Civil Case No. 09-1119 (RJL)
                                                 )
    U.S. DEPARTMENT OF                           )
    EDUCATION, et al.,                           )
                                                 )
                       Defendants.         J)
                             MEMORAN~tiM ORDER
                             (October~,       2009) [# 16]

       This case involves plaintiff Lepelletier's attempt to obtain declaratory and

injunctive relief to settle a nearly forty-year-old student loan. To this end,

Lepelletier has moved for a preliminary injunction to prevent the United States

Department of Education ("Education") from employing any collection agency to

try and recover the disputed debt from Lepelletier. Education opposes the motion.

After consideration of the pleadings, the relevant caselaw, and the entire record

herein, Lepelletier's Motion for a Preliminary Injunction is DENIED.!

       Lepelletier's motion must fail because the Government has not waived the

Department of Education's sovereign immunity as to injunctive relief.

Specifically, the Higher Education Act provides that "no attachment, injunction,



!Plaintiff has not requested a hearing on the motion, and the Court finds that such a
hearing is unnecessary. Pursuant to LCvR 6S.1(d), this Order timely resolves plaintiffs
motion on the parties' papers.
garnishment, or other similar process, mesne or final, shall be issued against the

Secretary or property under the Secretary's control. ... " 20 U.S.C. § 1082(a)(2)

(emphasis added). Accordingly, the Court lacks jurisdiction over Lepelletier's

claims for injunctive relief. See, e.g., Thomas v. Bennett, 856 F.2d 1165, 1168 (8 th

Cir. 1988) (finding that the Higher Education Act prevented claims against the

Secretary of Education for injunctive relief, but not for declaratory relief); see also

Green v. United States, 163 F.Supp. 2d 593, 597 (W.D.N.C. 2000) (holding that

the Department of Education is immune from suits for injunctive relief).

       Thus, it is, this   11 ~ay of October, 2009, hereby ORDERED that
plaintiff's Motion for a Preliminary Injunction [# 16] is DENIED.

       SO ORDERED.




                                                  United States District Judge